Name: Commission Regulation (EEC) No 3290/86, of 28 October 1986, establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/18 Official Journal of the European Communities 30 . 10 . 86 COMMISSION REGULATION (EEC) No 3290/86 of 28 October 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 31 October 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p . 26 . 0 OJ No L 335, 13 . 12. 1985, p. 9 . 30 . 10 . 86 Official Journal of the European Communities No L 304/19 ANNEX Code NIMEXE code l CCT heading No Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 1.30 132 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 130 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-13 07.01-15 ex 07.01-21 ex 07.01-22 07.01-23 ex 07.01-27 07.01-31 07.01-33 ex 07.01-36 07.01-41 07.01-43 07.01-45 07.01-47 ex 07.01-49 ex 07.01-54 ex 07.01-59 ex 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-75 07.01-77 07.01-81 07.01-82 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 07.01 A II ex 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 P I 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 T III ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I New potatoes Broccoli White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than wild onions and sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines Vegetable marrows (including courgettes) Celery stalks and leaves Sweet potatoes, fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 23,54 . 118,54 35,18 46,09 52,01 45,63 397,07 73,20 24,63 8,58 110,47 8,66 222^7 35,69 247,03 394,87 24,26 56,62 61,80 980,32 24.65 56,87 70,81 22,99 48,68 49.66 46,96 56,92 126,87 255,23 43,28 1034 5129 1539 2023 2285 1997 17180 3167 1083 376 4845 375 9647 1561 10689 17085 1065 2449 2674 42351 1081 2460 3064 994 2138 2148 2032 2463 5489 11043 1900 187,79 930,25 279,04 366.69 414,84 361,96 3115,92 574,42 196,18 68,35 878.70 68,02 1749,77 283.09 1938,58 3098,71 193,01 444,33 485,01 7692,52 196.10 446,29 555.69 180,44 388,12 389,74 368,55 446.70 995,60 2002,86 34434 50,60 247,04 75,82 99,08 111,78 98,35 827,48 152,54 53.03 18,25 237,46 18,06 464,68 76.91 514,82 822,91 52,15 118,00 128,80 2040,56 52,99 118,51 147,57 47.92 104,46 103,50 97,87 118,63 264,39 531,89 93.04 161,51 808,43 241,43 315.49 356,78 313,18 2707,89 499.20 168,95 58,96 756,40 59,12 1 520,64 244,93 1684,72 2692,94 166,06 386,15 421.50 6683,79 168,81 387,85 482,93 156,81 333,91 338,71 320,28 388.21 865,23 1740,59 296,26 3184 16705 4731 6208 7034 6137 55956 10315 3307 1173 14893 1221 31422 4800 34813 55647 3267 7979 8710 138121 3323 8014 9979 3240 6681 6999 6618 8022 17879 35968 5829 16,70 90,69 24.92 32.65 36,90 3233 303,77 56,00 17,44 6,12 77.93 6,63 170,59 25,28 188,99 302,10 17,18 4331 47,28 751,05 1739 43,51 54,17 17,59 34,62 37,99 35,93 43,55 97,06 195,26 30.66 34701 170893 51927 67972 76657 67359 572414 105525 36383 12532 162912 12497 321445 52681 356129 569253 35778 81627 89101 1412739 36357 81986 102085 33149 71711 71599 67704 82062 182898 367939 63829 56,96 279,20 85,41 111,48 125,83 110,79 935,22 172,41 59.64 20,57 267,37 20,41 525,18 86.65 581,85 930.06 58,67 13336 145,57 2305,65 59,67 133,95 166,79 54,16 117,65 116,98 110,61 134.07 298,82 601,15 104,68 15,01 86,26 22# 29,49 33.16 28,87 288.95 53,26 15,59 5,66 70,67 6,30 162# 22,58 179,77 28735 15.52 41,20 44,97 717.96 15,77 4138 51.53 16,73 31,14 36,14 34.17 41,42 9232 185,73 27,69 No L 304/20 Official Journal of the European Communities 30 . 10 . 86 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 2.503 2.60 2.60.1 2.60.2 2.603 2.60.4 2.70 2.80 2.80.1 2.80.2 2.81 2.90 2.95 2.100 2.110 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.190.1 2.190.2 2.195 2.200 2.202 2.203 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08,02-15 . 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 1 08.02-37 f ex 08.02-50 ex 08.02-70 ex 08.02-70 ex 08.02-90 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 1 08.07-55 J 08.07-71 1 08.07-75 J 08.08-11 1 08.08-15 f 08.08-35 08.09-11 ex 08.09-19 ex 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.02 B ex 08.02 B II ex 08.02 B II 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D ex 08.02 E 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Limes and limettes Table grapes Chestnuts Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) :  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  other Pomegranates Kiwis Khakis Lychees 36,05 18,90 51,37 54,83 32,79 53,92 47,03 59,97 66,14 121,25 49.74 105,66 45.55 55,36 50,58 93,13 97,65 88.56 71,02 76,45 131,10 22.75 40,32 84,73 56,22 185.35 198.36 318,47 1560 818 2222 2395 1416 2333 2034 2595 2862 ­ 5246 2152 4572 1971 2395 2209 4029 4225 3890 3072 3355 5710 991 1744 3666 2432 8019 8706 13871 282,95 148,35 403.11 435.12 257.30 423,18 369,07 470,64 519,07 951,47 390,37 829,21 357,51 434,47 401,35 730,85 766,32 706,11 557.31 608,18 1044,19 181,21 316,47 664,91 441,24 1 454,49 1 577,95 2536,52 75,14 39,39 107,05 115.65 68,25 112,38 98,01 124,98 137,84 252,68 103.66 220,21 94,94 115,38 106.67 194,09 203,50 190,05 148,00 164,33 275,73 47,85 84,04 176,57 117,17 386,26 426,36 669,81 245,90 128,92 350.32 376,03 223.56 367,77 320,74 409,01 451,10 826,88 339,25 720,63 310,69 377.57 346,85 635,15 665,97 607,49 484.33 523,28 902.34 156,59 275,03 577,84 383,46 1 264,03 1 357,65 2191,95 5081 2664 7239 7558 4619 7599 6627 8451 9321 17086 7010 14891 6420 7802 6972 13124 13761 12155 10008 10297 18106 3142 5683 11940 7923 26120 26715 43984 27,58 14,46 39,30 41,69 25,12 41,25 35.98 45,88 50,60 92,76 38,05 80.84 34.85 42,35 38,45 71,25 74,71 62.99 54,33 54,16 100,19 17,38 30,85 64,82 43,01 141,80 140,52 243,38 51981 27253 74054 79602 47254 77742 67800 86459 95358 174792 71713 152332 65676 79815 73424 134262 140779 130463 102381 112738 190076 32987 58138 122148 81059 267200 292500 461 727 84,92 44,52 120,99 13032 77,12 127,01 110.77 14126 155,79 285,58 117,16 248.88 107,30 130,40 12020 21936 230,00 214,04 16727 184.89 311,13 53,99 94,98 199,56 132,43 436,55 479,72 755.78 26.23 13,75 37,38 37,50 24,01 39.24 34,22 43.64 48,13 8823 36,20 76,89 33,15 40,29 34,58 67,77 71,06 56.65 51,68 48,92 90,10 15,63 29,34 61,65 40,91 134,88 126,92 218,88